 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 391 
In the House of Representatives, U. S.,

May 6, 2009
 
RESOLUTION 
Recognizing May as National Foster Care Month and acknowledging that the House of Representatives should continue to work to improve the Nation’s foster care system. 
 
 
Whereas on average, the Nation’s foster care system provides for more than a half a million children each day who are unable to live safely with their biological parents; 
Whereas National Foster Care Month provides an opportunity to recognize the important role that foster care parents, workers, and advocates have in the lives of children in the foster care system throughout the United States; 
Whereas the primary goal of the foster care system is to ensure the safety and well-being of children, while working to provide such children with a permanent, safe, and loving home; 
Whereas foster parents give children the opportunity to live with families and make lasting attachments instead of living in institutions, where they face a reduced chance for permanency; 
Whereas States, localities, and communities should be encouraged to invest available resources on reunification services and post-permanency supports designed to allow more children in the foster care system to safely return to their biological parents, or find permanent placements through adoption or guardianship; 
Whereas children of color are more likely to stay in the foster care system for longer periods of time and are less likely to be reunited with their biological families; 
Whereas 293,000 children entered the foster care system during fiscal year 2007; 
Whereas in fiscal year 2007, there was an average of 131,000 children in the foster care system each day who were waiting to be adopted; 
Whereas while a majority of children in the foster care system have the goal of being reunited with their biological parents, more than 23 percent of children who were in the foster care system on the last day of fiscal year 2007 were seeking placement through the adoption process; 
Whereas the overall reduction in the number of children in the foster care system in the last decade does not reflect a decline in the level of Federal assistance necessary to assist those living in foster care and the dedicated men and women in the child welfare workforce; 
Whereas the number of children aging out of the foster care system without finding a permanent family increased to an all-time high of nearly 28,000 in fiscal year 2007; 
Whereas children aging out of the foster care system lack the security of a biological or adoptive family to fall back on when struggling to secure affordable housing, obtain health insurance, pursue higher education, and acquire adequate employment; 
Whereas the foster care system is intended to be a temporary solution, however, on average, children remain in the system for at least 2 years; 
Whereas studies suggest that nearly 60 percent of children in the foster care system experience a chronic medical condition and 25 percent suffer from 3 or more chronic medical conditions; 
Whereas while in the foster care system, children experience an average of 3 different placements, moves that often mean disrupting routines, changing schools, and moving away from brothers and sisters, extended family, and familiar surroundings; 
Whereas the Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110–351) provided new investments and services to improve the outcomes of children and families in the foster care system; and 
Whereas all children deserve a loving and stable family, regardless of age or special needs: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of a National Foster Care Month; 
(2)acknowledges the needs of children in the foster care system; 
(3)honors the commitment and dedication of those individuals who work tirelessly to provide assistance and services to children in the foster care system; and 
(4)recognizes the need to continue work to improve outcomes of all children in the foster care system through the title IV program in the Social Security Act and other programs that are designed to help children in the foster care system reunite with their biological parents and, when children are unable to return to their biological parents, to find them a permanent, safe, and loving home. 
 
Lorraine C. Miller,Clerk.
